 

om FILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case Ant 9 1 non

UNITED STATES DISTRICT COUR Ee UHERN DisTRIeT OF CALIFORNIA

 

 

 

 

 

 

DEPUTY]:

 

SOUTHERN DISTRICT OF CALIFORNIA |

 

UNITED STATES OF AMERICA ; ~ JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
CIRO RAMIREZ-MARTINEZ (1) Case Number: 20CRO 142-CAB
: . SANDRA RESNICK
/ Defendant’s Attomey
USM Number 91074308 |

. O _ .
. THE DEFENDANT:

pleaded guilty to count(s) ONE (1) TO THE ONE-COUNT INFORMATION

CL] was found guilty on count(s)

 

_ after a plea of not guilty. Lo ;
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section _ Nature of Offense - Number(s)
8 USC 1326 REMOVED ALIEN. FOUND IN THE UNITED STATES 1
(FELONY)
" The defendant is sentenced as provided in pages 2 through | . 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s)
L] Count(s) | is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

L] JVTA Assessment*: $ ;
. *fustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Xl No fine LI Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances. _

January 31, 2020

Date of Imposition of Sentence

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
Sores re

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CIRO RAMIREZ-MARTINEZ (1) ; Judgment - Page 2 of 2
CASE NUMBER: 20CR0142-CAB

IMPRISONMENT | | |
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a-total term of:
THREE (3) MONTHS. — oe

Sentence imposed pursuant to Title 8 USC Section 1326(b). . a
The court makes the following recommendations to the Bureau of Prisons:

on:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M, on

 

 

 

LI as notified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
_ Prisons:

CL! on or before
Las notified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on , to

 

at | ___, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
i

20CR0142-CAB
